Per Curiam.
Appellant was found guilty of the unlawful possession of marijuana (RCW 69.33.230) on August 17, 1967. On September' 28, 1967, an order was entered denying appellant’s motion for a new trial, and on October 3, 1967, notice of appeal was timely filed. On June 7, 1968, *789a notation order was entered on the motion docket dismissing the appeal for want of prosecution and the cause was remitted to the King County Superior Court on February 4, 1971. Good cause having been shown, an order was entered recalling the remittitur and reinstating the appeal. In State v. Zornes, 78 Wn.2d 9, 475 P.2d 109 (1970), we held that the Uniform Narcotic Drug Act (RCW 69.33) becomes inapplicable to a criminal offense involving marijuana, whether the proceeding be at the prosecution stage or pending appeal, as of the effective date of Laws of 1969, Ex. Ses., ch. 256, § 7(13), p. 2386, which removed marijuana from the scope of the act. Since the appeal is now pending, the judgment in this case must be reversed and the action dismissed.
It is so ordered.